Title: Minutes of the Board of Visitors of the University of Virginia, [5 April 1824]
From: Jefferson, Thomas
To: 


        
          [5 April 1824]
        
        At a meeting of the Visitors of the University of Virginia held at the sd. University on Monday the 5th. day of April 1824. as prescribed by the Governor of the Commonwealth, present James Madison, Chapman Johnson, John H. Cocke and Thomas Jefferson.
        On a view of the Commissions produced, and of a letter from the Governor, dated the 1st. day of March last past, it appears that Thomas Jefferson, James Madison, Chapman Johnson, Joseph C. Cabell, George Loyall James Breckenridge and John H. Cocke were on the same 1st. day of the said month of March, appointed by the Governor, with advice of Council, Visitors of the sd. University.
        The board proceeded to the appointment of a Rector and Thomas Jefferson was appointed, and being of opinion that the other officers of the institution continue in office of course, they deem reappointment unnecessary.
        The legislature, at their late session, having released to the University the paiment of interest on the sum of 180,000 Dollars advanced by the Literary fund for the accomplishment of it’s buildings, with the view that the institution may be brought into operation with as little delay as practicable, the board now proceeds to take such preparatory measures as can be taken at this time, to carry that view into effect.
        From accounts and Estimates now rendered by the Bursar and Proctor, it appears that, on the last day of the preceding year 1823. the funds of the University in hand and due of the last loan, and of the arrearages of subscriptions, would be sufficient, when recieved, to pay all debts then existing on any account, and to leave a sum of about 21,000. Dollars applicable to the building of the Rotunda, which with the further sum of 19,370. D 40 ½ C already paid or provided for, making together the sum of about 40500 D. applied, or which may be applied, to that edifice, would put it into a state sufficient for use, until other and more pressing objects shall have been accomplished.
        
        They consider the University therefore as having had in hand on the 1st. day of the present year 1824. the annuity of this year, clear of all prior claims, as a fund for defraying the current expences of the institution for the present year, for meeting those necessary for procuring Professors, for bringing them into place, for paying any commencements of salaries which may be incurred to the end of the year, and to leave a surplus for contingencies of about 3000. Dollars.
        They calculate that in future years, in addition to the annuity of 15,000. D. they may count on the rents of 6. Hotels at 150. D. each, of 100. dormitories at 16. D. each, of 9. others smaller at 12. D. each, and an additional rent from 218. students at 12. D. each, for their participation in the use of the public apartments, making a total income of 20,224. Dollars.
        They are of opinion that to obtain Professors of the first order of science in their respective lines, they must resort principally to Europe; and that persons of eminence may not be expected to leave a known, for an untried situation but on certain salaries in addition to liberal tuition fees.
        On this view of their future funds, it is evident that they will not be adequate to the full establishment of the ten Professorships contemplated by the legislature in their act of Jan. 25. 1819. for establishing the University.
        It is their opinion however that they may, on that income, adventure on the establishment of eight professorships, either immediately, or at a period not distant; and that the branches of science proposed to be taught in the University may be arranged within the competence of that number for a time, and until future and favorable circumstances may enable them to add others to lighten duly the professorships thus overcharged with duties.
        That to be ensured of obtaining characters of the due degree of science, of talents for instruction, and of correct habits & morals, a special Agent be sent to Europe, and of preference to the countries there, using our own language, to make the selection, under necessary instructions, caution and advisement, and to counsel and effect their passage to this country and to the University.
        That the agent be instructed to procure them for such compensation, within the limits herein prescribed, as he shall find practicable and deem right; that he offer to each a fixed salary, not less than 1000, nor more than 1500. D. a year with the privilege of recieving the tuition fees required from the students by the regulations of this board, and that he be authorised, if he find it expedient, to assure to each, or any of them, that his salary, together with his fees, shall not be less annually, for five years, than the sum of 2500. D: and that though the board of visitors retain the power of regulating the tuition fees from time to time, as circumstances may require, they will not reduce them below the rate now fixed at any time within five years, without the consent of the professor to be affected by such reduction,

and at no time thereafter without strong considerations connected with the prosperity of the institution.
        That a sum of 2000. D. be placed in Great Britain subject to his orders for such advances as may be necessary to the professors on account of salaries; which salaries may commence on the 1st. day of October, or on whatever later day they may embark for their destination.
        That a further sum of 6000. D. be placed in like manner for the purchase of such chemical, astronomical, physical and mathematical apparatus, and for such text books, as on consultation with the respective professors, each for his department, shall be deemed indispensable for a beginning, and not exceeding in the whole the sum so placed.
        That the sum of 1500. D. be allowed and advanced to the Agent in full of all compensation for his expences and services on this mission.
        Resolved that Francis Walker Gilmer be appointed Agent for the purposes aforesaid; that he proceed on the mission with as little delay as possible, and that he use his best diligence to have the professors in place by the middle of November next, that there may be time for announcing sufficiently, and on certain grounds, the commencement of the institution on the 1st. day of February following.
        That if the monies destined for these advances be not in hand, to save time and disappointment, they be borrowed by the Executive Committee on the credit of the University, from any bank, body, or individual, whatever, to be replaced by the sd. monies when recieved.
        And inasmuch as it is necessary, for the information of the agent, now to specify the sciences to be taught, and their distribution among the professorships, and it may be satisfactory to the professors also to know what their general situation in the University will be, what and on whom their dependance will be, and the duties expected from them, the board proceeds to the following enactments, adjourning however for the present until tomorrow.
      